DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-22 are pending and presented for examination. The instant application claims priority to US Provisional application filed 62/822206 filed 22 March 2019 and as a continuation-in-part to US application NO. 16/230,318 filed 21 December 2018. Claims 2-7 are not supported by the ‘318 application as forming a first graphene layer on a substrate followed by a second graphene layer on the substrate placed apart from the first layer to form two separate biosensors having a first and second binding site respectively is not disclosed, and as such are given a priority date of 22 March 2019. Claims 14 and 15 are also not supported by the ‘318 application, namely the limitation for electrical and thermal property determination, and as such are given a priority date of 22 March 2019. Claim 19 is akin to the subject matter of claim 2 and it as such has a priority date of 22 March 2019. Lastly, claims 20-22 recite biosensors not provided for or suggest in the ‘318 application and also have a priority date of 22 March 2019. Claims 1, 8-13, 16, 17 and 18 however are supported by the ‘318 application and as such are given priority to it, 21 December 2018.


Claim Objections
Claim 1 is objected to as line 4 is missing “of” between amount and graphene. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Facile synthesis of few layer graphene from bituminous coal and its application towards electrochemical sensing of caffeine” to Kumar et al. (hereinafter, “Kumar at __”; cited and provided by applicants).
Regarding claim 1, Kumar discloses a method to form a life science device (electrochemical detector for caffeine, Kumar at “Abstract”) comprising:
Extracting an amount of graphene from bituminous coal (Kumar at 240 R col), wherein the graphene has at least one property at least partially dependent upon a composition of the coal (CV as per “Fig. 4”); and forming the life science device from the amount of graphene (240 R col).
Concerning claim 2, a copper wire is utilized as a substrate and caffeine detection occurs, as such a biosensor which has binding sites is utilized (Kumar at 242 L col).
With respect to claims 6, caffeine attaches (Kumar at 244 L col).
Turning to claims 8-10, Kumar discloses a method of forming graphene for use in a life science device from coal (Kumar at “Abstract”) comprising:
Analyzing a characteristic of an amount of coal (morphology, Kumar at 242 L col); and

As to claims 13 and 14, FTIR is utilized to evaluate properties (Kumar at 244 R col) and property determination for CV (242 R col).
With respect to claim 15, given that the graphene is used in life science device, selection of at least some graphene meeting the CV is inherent.
Turning to claims 5 and 16, functional groups exist so functionalization is considered to be met (Kumar at 241 R col).
With respect to claims 17 and 18, the GME is made by mixing graphite powder, graphene in a mortar and pestle and silicon oil added thereto until a paste is produced and then packed into a glass tube and copper wire (substrate, Kumar at 241 L col), and a binding site exists due to functional groups still present (Id.).
Concerning claim 20, potential is measured (Kumar at 246 R col).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over US Patent No. 9676621 to Chen et al. (hereinafter, “Chen at __”).

A substrate (“Fig. 1a numeral 10”);
A graphene layer disposed on the substrate (Id., numeral 35);
A binding site bonded to the graphene, the binding site configured to bind or otherwise react with one or more targets (Id., numeral 45 & 40).
While the claim further requires that the graphene layer is “formed from coal and having a property at least partially dependent on a characteristic of the coal” renders the claim that of a product-by-process limitation such that this limitation is examined on the product (graphene layer) not how it is made absent how it affects the novel and basic characteristics (in this case, a property of the precursor material must exist, given that this is not limited and an inherent aspect of the precursor, this is not considered to be a further limiting feature). While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.
	With respect to claim 21, cancer biosensing is disclosed (Chen at 9:50).

	Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over “Fabrication of sensitive enzymatic biosensor based on multi-layered reduced graphene oxide added PtAu nanoparticles-modified
hybrid electrode” to Houssain et al. (hereinafter, “Houssain at __”).
	Regarding claims 18 and 22, Houssaind discloses a clinical diagnostic biosensor (for glucose levels in blood plasma, Housasin at 12) which is also amperometric in nature (Houssain at “Fig. 4”) comprising:
A substrate (gold, Houssain at “Abstract”);
A graphene layer disposed on the substrate comprising graphene (Id.); and
A binding site bonded to the graphene, the binding site configured to bind or otherwise react with one or more targets (PtAu NPs which has glucose oxidase immobilized thereon, Id.).
While the claim further requires that the graphene layer is “formed from coal and having a property at least partially dependent on a characteristic of the coal” renders the claim that of a product-by-process limitation such that this limitation is examined on the product (graphene layer) not how it is made absent how it affects the novel and basic characteristics (in this case, a property of the precursor material must exist, given that this is not limited and an inherent aspect of the precursor, this is not considered to be a further limiting feature) and the graphene is known.

	Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Modified Enzyme-Linked Immunosorbent Assay Strategy Using Graphene Oxide Sheets and Gold Nanoparticles Functionalized with Different Antibody Types” to Lin et al. (ihereinafter, “Lin at __”).
	Regarding claims 18 and 22, Lin discloses an ELISA biosensor (Lin at 6228 L col) comprising:
	A substrate (Lin at 6229 R col);
Id., while GO is disclosed they are considered obvious variants, especially in lieu of the Instant Specification at [0085]); and
A binding site bonded to the graphene, the binding site configured to bind or otherwise react with one or more targets (6230 L col).
While the claim further requires that the graphene layer is “formed from coal and having a property at least partially dependent on a characteristic of the coal” renders the claim that of a product-by-process limitation such that this limitation is examined on the product (graphene layer) not how it is made absent how it affects the novel and basic characteristics (in this case, a property of the precursor material must exist, given that this is not limited and an inherent aspect of the precursor, this is not considered to be a further limiting feature) and the graphene is known.

Claims 1, 2, 4-6, 8-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of “Graphene Sheets from Graphitized Anthracite Coal: Preparation, Decoration, and Application” to Zhou et al. (hereinafter, “Zhou at __”).
Regarding claim 1, Chen discloses a method of making a biosensor (Chen at “Abstract”) comprising:
Extracting graphene from graphite (which inherently has at least one property at least partially dependent upon a composition of the precursor, carbon content for instance); and
Forming the biosensor from such (Chen at “Example 1”).
However, Chen does not expressly state usage of coal as the graphene source.
Zhou in a method of making graphene discloses usage of coal in place of graphite for the ultimate production of graphene (Zhou at 5186 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the graphite of Chen as the graphene source Id.).
As to claim 2, the graphene is dispersed on a substrate (on silicon/silica, Chen at “Example 1”) and it has binding sites (Au NPs, Id. & “Example 5”) which reacts with an antigen target (Id.).
Turning to claim 4, interconnection is disclosed (Chen at 4:22-28 and “Fig. 1(a)”).
With respect to claims 5 & 6, functionalization at the binding site occurs and it is a sensitive biological element (Chen at 16:60-63).
As to claims 8 and 11, Chen discloses a method for fabricating graphene for use in the biosensor but does not expressly state analyzing a characteristic of an amount of coal and extracting graphene from coal, the graphene having at least one property dependent upon the characteristic of the coal.
As discussed above, Zhou discloses usage of coal in place of graphite and discloses that the coal (carbon) composition is determined (Zhou at “Table 1”) and particle size (Zhou at 5186 R col) which is also similar to that of the obtained graphene particle size (Zhou at “Figure 2(a)”).
As to claim 9, the Hummer’s method is utilized (Zhou at 5187 L col).
Turning to claim 10, exfoliation is disclosed (Zhou at 5187 L col).
With respect to claims 12-15, plasma treatment is performed to arrive at electrochemical properties which are measured in KOH (Zhou at 5192 L col) and given a desire for electrochemical performance (Chen at “Example 9”) the selection of such would be motivated. Furthermore, it would follow that those having desired EC performance would also be selected for best operations of the biosensor.
Claims 16 and 17 are equally rejected for the same reasons as claims 1 and 2.
Regarding claims 18, 20 and 21 from the rejection over Chen supra, Zhou sets forth rationale to derive the graphene from coal.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Carbon nanotubes. A novel drug delivery system” to Singh et al. in view of Zhou.
Regarding claims 1 and 7, Singh discloses a method to form a drug delivery system (Singh at “Abstract”) comprising:
Forming a life science device via rolling up graphene into a cylinder (Singh at 524 L col).
However, Singh does not expressly state the source of the graphene.
Zhou in a method of forming graphene discloses usage of coal as a precursor for graphene (Zhou at 5186 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Singh in view of the coal source of Zhou. The teaching or suggested motivation in doing so being a cheap and renewably abundant source (Zhou at 5186 L col).

Claims 3 and 6 & 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 & 18 above, and in further view of WO2011004136 to Guy et al. (hereinafter, “Guy at __”; cited and provided by applicants).
Regarding claims 3 and 19, Kumar does not expressly state multiple graphene layers with a space there between to space apart the layers and binding sites.
Guy discloses usage of multiple graphene layers with different binding sites on each graphene (Guy at [0009]), silicon dioxide separating layer between graphene layers (Guy at “Fig. 11”) and a binding site (Guy at [0010] meeting also claim 6 in an alternative aspect).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the sensor of Kumar in view of the layering of 
As to claim 21, bacteria detection is envisaged (Guy at [0006]) which meets the broadest reasonable interpretation of “personalized medicine”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above and in further view of US PG Pub No. 20150329363 to Sullivan et al. (hereinafter, “Sullivan at __”; cited by applicants).
Regarding claim 7, Kumar does not expressly state adding the material in a rolled up manner into a CNT.
Sullivan discloses in a biosensor (Sullivan at [0126]) usage of rolled up graphene into a CNT (Sullivan at [0016]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the sensor of Kumar in view of the roll up into CNT of Sullivan. The teaching or suggested motivation in doing so being the enhanced properties of graphene as a CNT (Sullivan at [0049]) and conformality/chirality (Sullivan at [005]).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (with or without Zhou) as applied claims 1 and 18, respectively, and in further view of US PG Pub No. 20070196239 to Vink et al. (hereinafter, “Vink at __”).
Regarding claims 3 and 19, Chen does not expressly state multiple sub-sensors separated from each other with different binding sites.
Vink in a biosensor discloses depositing different sub-sensor materials in a nanowire form with different functionalities (Vink at “Abstract”, [0016] and [0021]).
.

Claims 1, 2, 5, 6, 8-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Houssain in view of Zhou.
	Regarding claim 1, Houssain discloses a method to form a glucose detecting biosensor (Houssain at “Abstract”) comprising:
	Extracting an amount of graphene from graphite and forming the biosensor from such (Houssain at 3-4).
	However, Houssain does not expressly state usage of coal as the graphene precursor.
Zhou in a method of making graphene discloses usage of coal in place of graphite for the ultimate production of graphene (Zhou at 5186 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the graphite of Houssain as the graphene source for the coal of Zhou. The teaching or suggested motivation in doing so being that coal is more abundant and cheaper (Id.).
Turning to claim 2, a gold substrate is utilized (Houssain at 3).
With respect to claim 5, the graphene is carbonyl and carboxyl functionalized (Houssain at 7).
As to claim 6, glucose oxidase from blood is bound (immobilized) to the graphene layer (Houssain at “Abstract”).
Concerning claim 8, Houssain discloses a method of forming graphene (Houssain at 3-4) for use in a biosensor (Houssain at “Abstract”) comprising:

Extracting an amount of graphene from the amount of graphite, the graphene having at least one property (size) at least partially dependent on the characteristics of the graphite. Again, Zhou discloses usage of coal in place of graphite for graphene production.
With respect to claim 9, a modified Hummer’s method is utilized (Houssain at 3).
As to claim 10, exfoliation is performed (Houssain at 3).
Turning to claim 11, Zhou measures the C content (Zhou at “Table 1”).
Regarding claim 12, the exfoliation results in a greater edge amount (Id.) based on the exfoliation.
As to claims 13 and 14, electrochemical measurements are performed on the biosensor (Houssain at 7) as are electrolytic measurements (Houssain at 8).
Concerning claim 15, given the desire for edge groups and higher EC/electrolytic properties selection of such for usage in a biosensor would be an obvious expedient to one of ordinary skill in the art to ensure maximum operation efficiency.
As to claims 16 and 17, these are equivalent to the rejection of claims 1 and 2 from above.
Turning to claims 18, 20 and 21, the rejection of these claims from the rejection over Houssain si incorporated by reference in its entirety. As discussed in the rejection of claim 1, Zhou discloses rationale to utilize coal in place of graphite as a graphene source.

Claims 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, as being unpatentable over US PG Pub No. 20140242262 to Briman et al. (hereinafter, “Briman at __”; cited and provided by applicants). Claims 18 and 20-22 are also rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Briman in view of Kumar.

A substrate ([0028]);
A graphene layer disposed on the substrate (Id.), the graphene layer comprising graphene (“formed from coal” is a product-by-process limitation as discussed supra, and note that “a property at least partially dependent on a characteristic of the coal” is tied to this); and
A binding site bonded to the graphene, configured to bind or otherwise react with one or more targets (functionality, [0026]).
Alternatively, to the extent graphene from coal having a property at least partially dependent on a characteristic of the coal is required, Kumar discloses usage of bituminous coal having a defined composition as the graphene precursor (Kumar at 240 R col). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to form the graphene for the biosensor of Briman from the coal of Kumar. The teaching or suggested motivation in doing so being cheap and large quantities produced (Kumar at 240 R col).

Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796